Exhibit 10.17



TrueYou.Com Inc.
501 Merritt 7, 5th Floor
Norwalk; Connecticut 06851

June 30, 2006

Laurus Master Fund Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GTUgland House
George Town
South Church Street
Grand Cayman, Cayman Islands

Gentlemen:

        Concurrently herewith we are issuing Laurus Master Fund Ltd. (“Laurus”)
warrants (the “Warrants”) to purchase the Common Stock of TrueYou.Com Inc.

        As soon as practicable after the date hereof, TrueYou shall use its best
efforts to cause its Certificate of Incorporation to be amended to increase the
number of authorized shares of TrueYou Common Stock to such number as shall be
sufficient to permit the exercise in full of the Warrants (such amount, the
“Share Amount”) and shall thereupon reserve for issuance upon exercise of the
Warrants, that number of authorized shares of TrueYou Common Stock which shall
be required for such purpose. In the event that Laurus shall notify TrueYou at
any time prior to the effective date of such amendment that it desires to
exercise the Warrants prior to such effective date, TrueYou shall thereupon
promptly issue to Laurus, in exchange for the Warrants, substitute warrants
exercisable to purchase that number of shares of its Series B Convertible
Preferred Stock that are, upon authorization of the Share Amount, immediately
convertible into the number of shares of TrueYou Common Stock that would then
have been issuable upon exercise of the Warrants in full if the Certificate of
Incorporation of TrueYou had then provided for sufficient authorized shares of
TrueYou Common Stock to satisfy such exercise, and otherwise containing
substantially the same terms and provisions as the Warrants.

        Please confirm our agreements below.

  Very truly yours,  
TrueYou.Com Inc.  
By:_____________________

Laurus Master Fund Ltd.

By:_______________________